Citation Nr: 0217244	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  97-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 50 percent, on appeal 
from the initial award of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from November 1964 to 
November 1966.

This appeal is from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The rating decision awarded service 
connection for PTSD and assigned an initial disability 
rating of 50 percent, effective the date of the claim for VA 
disability compensation.  The veteran appeals from the 
initial rating, which therefore may be staged, or assigned 
different percentage evaluations for periods less than the 
entire time that the veteran has been entitled to disability 
compensation.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board remanded the claim in April 2000, instructing that 
the veteran be provided the form necessary to apply for a 
total disability rating based on individual unemployability 
(TDIU), which the Board deemed an inferred element of his 
claim.  See VAOPCGPREC 6-96.  The remand instructed that the 
RO develop and adjudicate the TDIU claim if the veteran 
filed the form.  The veteran filed the form, and the RO did 
not adjudicate the claim.  As a legal matter, total 
disability ratings for compensation may be assigned when a 
veteran's schedular disability rating is less than total, 
and other facts pertain.  See 38 C.F.R. § 4.16(a) (2002).  
Pursuant to this decision, the legal condition for TDIU will 
not be met for any period under review in this case.  The 
claim for TDIU is moot, and the Board will not address it 
further.


FINDINGS OF FACT

1.  The veteran filed a claim for disability compensation on 
January 27, 1995.

2.  From the effective date of service connection, the 
veteran's PTSD has manifested by the attitudes of all 
contacts except the most intimate being so adversely 
affected as to result in virtual isolation in the community 
and by demonstrable inability to obtain or retain 
employment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability rating 
from the effective date of service connection are met.  
38 U.S.C.A. § 1155, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.2, 4.10 (2002); 38 C.F.R. §§ 4.130, 4.132, 
Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2002).  Whereas the evidence of record is 
sufficient to allow a complete grant of the benefits sought, 
see AB v. Brown, 6 Vet. App. 35, 38 (1993), any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot. 

II.  Evaluation of PTSD

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire 
body of evidence is for equal consideration.  Consistent 
with the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the 
rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

The RO did not consider staged ratings.  Before the Board 
may execute a staged rating of the appellant's disability, 
it must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  
The facts of this case do not compel different ratings for 
different periods of the time under review.  Consequently, 
there is no prejudice to the appellant for the Board to now 
consider the appropriate rating.

In review of disability evaluations, the Board considers all 
of the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities, see generally 38 C.F.R. Part 4 (2002), 
to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2002).

The veteran filed the claim that gave rise to this appeal 
prior to the promulgation of the current criteria for rating 
mental disorders.  Compare 38 C.F.R. § 4.132 (1994) (general 
formula for rating psychoneurotic disorders) with 38 C.F.R. 
§ 4.130 (2002) (general formula for rating mental disorder) 
(amended 61 Fed. Reg. 52,700 (Oct. 8, 1996) (effective Nov. 
7, 1996).  When rating criteria change during the pendency 
of a claim, VA must apply the criteria more beneficial to 
the claimant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
If the older criteria more favor the claimant's interests, 
they are applicable to the whole period under review, the 
subsequent change notwithstanding.  Id.  The veteran's PTSD 
is rated under the criteria of one or the other versions of 
the general formula.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).

The older criteria provide for a 100 percent rating for 
psychoneuroses are, "The attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132 (1994).

The revised rating criteria for a 100 percent evaluation for 
mental disorders are "Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name."  38 C.F.R. § 4.130 (2002).

Comparison of the two sets of rating criteria reveals the 
older criteria to be more beneficial to the veteran.  Under 
the older criteria, each rating criterion stands alone as an 
independent basis of rating a disability.  Johnson v. Brown, 
7 Vet. App. 95, 97 (1994).  For example, "Demonstrably 
unable to obtain or retain employment," is a discrete 
criterion of a 100 percent rating under the older version.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994).  In the 
newer criteria "total occupational and social impairment" 
must be more immediately associated with identified 
symptomatology.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  Consequently, the Board will apply the older 
criteria to the facts in the instant appeal.  Karnas, 1 Vet. 
App. 308.

The medical evidence of record is entirely from VA 
facilities.  It reveals that the veteran first sought 
psychiatric treatment in December 1994.  He was apparently 
then in remission for several years from an unrevealed 
period of alcohol abuse.  Initial evaluations in January 
1995 show he was experiencing nightmares, flashbacks, 
intrusive recollections, hypervigilance, and a high level of 
anxiety.  He was divorced from a first wife and remarried.  
He reported a history of problems with anger management and 
of violence towards his first wife.  He reported he was 
currently worried that he might spank his two-year-old child 
inappropriately.  The initial impressions included affective 
disorder, rule out PTSD, and major depressive episode.  
November 1995 treatment records reveal a two-year history of 
unemployment.

VA examination in January and February 1996 essentially 
catalogued the veteran's symptoms and subjective complaints.  
The veteran presented neatly groomed and well dressed.  He 
was cooperative.  He reported a history of violence towards 
his first wife.  The Board of two examiners noted that a 
predominant, marked floating anxiety during the interview.  
The veteran became extremely anxious and restless when 
talking about Vietnam, projecting strong cooperation.  He 
was diagnosed with PTSD and his Global Assessment of 
Functioning (GAF) was felt to be in the range of 51 to 60.

VA outpatient group therapy notes from November 1995 to 
March 1996 described the veteran as stable, but the notes 
are not informative about the level of functioning at which 
he was stable.  In March 1996, the veteran complained of 
being tense, anxious, and unable to sleep.  He was observed 
to be anxious, tense and irritable and was assessed with 
PTSD and depressive disorder not otherwise specified.  In 
June 1996, moderate depression was noted.  In May 1997 he 
complained of increased nightmares and intrusive 
recollections.  His depression had deepened.  He resisted 
resuming group therapy, asserting that it exacerbated his 
symptoms; the examiner felt he had functioned with group 
therapy.  In May 1997, his treating psychiatrist noted the 
veteran's flashbacks, intrusive recollections, constant 
anxiety, depression, and overreaction to moods.  The veteran 
presented unkempt.  He was felt to be restricted in his 
daily activities and social functioning, unable to tolerate 
any stress or engage in gainful activity.  His affect was 
unstable and anxious.  His attention was affected, his 
memory slow and his judgment poor.  His psychiatrist's 
progress note and observations of January 1999 were 
essentially the same as in May 1997.  The psychiatrist again 
opined that the veteran could tolerate no stress and could 
not engage in gainful employment. 

The veteran had a VA examination in March 1999.  The veteran 
was adequately dressed and groomed.  He had a somewhat 
depressed and anxious mood.  His affect was constricted.  
His memory was good, but he said he did not know his home 
address.  His judgment was fair and he exhibited good 
impulse control.  The examiner assessed a GAF of 70, but 
ordered a social and industrial field survey to clarify the 
veteran's home and community behavior.

In a February 2001 outpatient treatment note, the veteran's 
psychiatrist noted emphatically that the veteran was unable 
to work or engage in any gainful activity.

The field survey was conducted at the veteran's home, 
unannounced, in June 2001.  The examiner found the veteran 
at home, in essentially total social isolation.  He 
demonstrated poor impulse control, irritability, and 
variable moods.  The examiner interviewed a neighbor, who 
confirmed the examiner's impressions.  The field examiner 
opined that the veteran was unemployable.

The VA March 1999 examining psychiatrist reviewed the 
veteran's records including the field survey report and 
noted that the veteran's behavior described in the SIFS 
contrasted greatly with the exhibited behavior during the 
compensation examination.  The psychiatrist opined that the 
SIFS report was reliable and valid, and that it reflected 
difficulties with family and social interactions, poor 
impulse control and irritability, variability of mood and 
behavior, and manifestations of symptomatology related to 
the service-connected PTSD.  The examiner opined that the 
veteran was unemployable.

The VA outpatient treatment notes of April 2002 show group 
therapy since March 1999 produced no improvement.  The 
veteran continued to be depressed, lacking interest in 
social activities, socially isolated, suffering from 
intrusive recollections of Vietnam experiences and 
nightmares of the war, with poor concentration, irritability 
and insomnia.  The examiner opined that the symptoms were so 
severe as to render him unable to engage in gainful 
employment and in need of ongoing treatment.  The diagnosis 
was PTSD with depressive features.  The GAF was 50.

In broad overview, the medical evidence reveals the 
veteran's symptoms of PTSD with depressive features.  The 
depressive features cannot be distinguished from PTSD for 
rating purposes.  The evidence reveals the social and 
industrial impairment resulting from the veteran's symptoms.  
It is apparent from the several years worth of clinical 
evidence and examination reports, that the veteran has 
exacerbations and remissions of symptoms, with essentially 
persistent effects and no beneficial social or industrial 
adjustment during remissions.  In light of this pattern and 
the lack of improvement in functioning during remissions, 
there is no basis for staging the rating.  Fenderson, 12 
Vet. App. 119.

Contrasting the clinical records with the formal VA 
compensation and pension examinations produces the distinct 
impression that during remissions, the veteran has been 
able, with effort, to present himself for formal evaluation 
in a manner that masks the degree to which he can function 
in daily life, including employment.  See 38 C.F.R. § 4.10 
(2002).  The March 1999 examiner apparently suspected as 
much and as a consequence sought the Social and Industrial 
Field Survey.  Significantly, in the July 2001 report, the 
same examiner noted the discrepancy between the veteran's 
formal presentation and his actual functioning at home.  
When the February 1996 examination comment about the 
veteran's "strong cooperation" is seen in this light, the 
Board concludes that the evidence prior to about May 1997 
under-represented the veterans symptoms and degree of 
disability.  That is, the "strong cooperation" was an 
example of the masking in presentation on formal examination 
of the actual level of the veteran's disability.  It is as 
likely as not that the actual disabling effects were so 
masked from the beginning of the period under review in this 
case.

The evidence presents an equal probability that the 
veteran's functional level of disability has been constant 
throughout the period under review.  Consequently, any doubt 
whether the evidence shows such constancy of disability 
versus increasing disability over time is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 
Consequently, there is no need to stage the rating during 
that period.  Fenderson, 12 Vet. App. 119.  The evidence, 
taken together, shows that the attitudes of all contacts 
except the most intimate are so adversely affected by the 
veteran's PTSD as to have result in virtual isolation in the 
community from the effective date of service connection.  
From the effective date of service connection, the veteran 
has been demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1994). 


ORDER

A schedular 100 percent disability rating for PTSD is 
granted from the effective date of service connection, 
subject to the regulations governing payment of monetary 
benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

